ORDER
Based upon all the files, records and proceedings herein,
*640IT IS HEREBY ORDERED that the petition of Joseph LeRoy Sybrant for further review be, and the same is, denied.
MEMORANDUM
The court of appeals in its opinion neglected to address one of the issues raised by petitioner in his appeal to the court of appeals, specifically, whether the trial court, in excluding certain evidence presented by the defense, denied petitioner his right to present evidence in his defense. Rather than grant the petition and remand to the court of appeals, we have addressed this issue in our consideration of the petition for review and have concluded that the trial court did not abuse its discretion in making the evidentiary rulings in question.
WAHL, J., took no part.